Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 8-9 and 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19757640A1 previously cited by applicant. DE 19757640 discloses, in figure 2, a cooling system for a cooking oven (2), wherein the cooling system comprises a first air path including a first suction area (7), at least one first fan (12) and a first air guidance (15) of a blowing-out area (14, 15, 16) connected in series, and a second air path including an inlet (10) formed through a side wall of a casing of the cooking oven (Figure below), a second suction area (9), at least one second fan (11) and a second air guidance (14) of the blowing- out area (14, 15, 16) connected in series, the first suction area (7) being connected to an oven cavity (3) of the cooking oven (10) via an vapour .

    PNG
    media_image1.png
    403
    567
    media_image1.png
    Greyscale

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 9309989 U1 previously cited by applicant. DE 9309989 U1 discloses, in figures 1-2, a cooling system for a cooking oven (Baking oven, Figure 1), wherein the cooling system comprises a first air path including a first suction area (15), at least one first fan (17) and a first air guidance (16) of a blowing-out area (11) connected in series, and a second air path including an inlet (FS, Figure below) formed through a side wall of a casing of the cooking oven (Figure below), a second suction area (electric room outside the cavity), at least one second fan (9) and a second air guidance (20) of the blowing- out area (11) connected in series, the first suction area (15) being connected to an oven cavity of the cooking oven (baking oven) via an vapour outlet (19), so that the first air path is provided for conveying moist air, and the second suction area being connected to an environment of the cooking oven (Figure 1), so that the second air path is provided for conveying dry air (Figure 1).  With regard to claim 6, a cooling system wherein the cross-sections of the blowing-out area, the first air guidance, the second air guidance increase in direction of the air flow (Figure 2).

    PNG
    media_image2.png
    517
    846
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19757640A1 or DE 9309989 U1 all cited by applicant, in view of . 
Claims 2, 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19757640A1 previously cited by applicant, in view of DE 8706668U1 previously cited by applicant.  DE 19757640A1 and DE 9309989 U1 discloses substantially all features of the claimed invention except a cooling system is provided for a microwave oven.  DE 8706668U1 discloses a cooling system is provided for a microwave oven (claim 1). It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in DE 19757640A1 and DE 9309989 U1 a cooling system is provided for a microwave oven as taught by in order to cool the electrical parts in the oven case housing. With regard to claims 14-15 and 17, DE 8706668U1 discloses a cooking oven being a microwave oven.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19757640A1 or DE 9309989 U1 both previously cited by applicant, in view of DE 0C.  Walther discloses a cooking oven having a microwave heating function, and a pyrolytic cleaning function effective to heat the oven cavity (par. 0054).  It would have been obvious to one ordinary skill in the art at the time the invention was made to utilize in DE 19757640A1 or DE 9309989 U1/ DE 8706668U1 said cooking oven having a microwave heating function, and a pyrolytic cleaning function effective to heat the oven cavity as taught by Walther in order to provide cleaning throughout the heating oven.  With regard to a pyrolytic cleaning function effective to heat the oven cavity to a temperature up to about 5000C.  It would have been obvious to one ordinary skill in the art at the time the invention was made to have the pyrolytic cleaning function effective to heat the oven cavity to a temperature up to about 5000C in order to suit the user specific application.
Response to Amendment
Applicant's arguments filed on 03/02/2021 have been fully considered but they are not persuasive. 
Applicant argues that both DE 19757640A1 or DE 9309989 U1 does not disclose the limitation “a second air path including an inlet formed through a side wall of a casing of the cooking oven”.  DE 19757640 discloses a second air path including an inlet (10) formed through a side wall of a casing of the cooking oven (Figure above in rejection paragraph 4) and DE 9309989 U1 discloses and a second air path including an inlet .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        April 29, 2021